Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 1 of 12 PageID 211




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    JUNE VAN SCOYOC,

                   Plaintiff,
                                                                  CASE NO.: 8:21-cv-1490
    -v-

    CITY OF           BELLEAIR BEACH,
    GLENN R. GUNN, personally and in
    his official capacity as vice mayor of
    Belleair Beach, COUNCILWOMAN
    JODY J. SHIRLEY, personally and in
    her official capacity as Belleair Beach
    council member, COUNCILWOMAN
    RITA T. SWOPE, personally and in
    her official capacity as Belleair Beach
    council member, TOWN OF
    BELLEAIR SHORE, BARBARA A.
    COLUCCI, personally and in her
    official capacity as Belleair Shore
    town clerk, RICK COLLUCI, KEITH
    D. MACARI, MARK J.
    GOLDMAN, COUNCILMAN
    MICHAEL DAVIDGATTIS,
    personally and in his official capacity
    as Belleair Beach council member; and
    WENDY LEIGH GATTIS,

                        Defendants.

          MOTION TO DISMISS WITH PREJUDICE OF DEFENDANTS
           TOWN OF BELLEAIR SHORE, BARBARA A. COLUCCI
                        AND RICK COLUCCI1

1
  This defendant’s name is incorrectly spelled in the First Amended Complaint as “Rick Colluci”. The correct spelling
is “Rick Colucci”.
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 2 of 12 PageID 212




      COMES NOW, the defendants Town of Belleair Shore, Barbara A.

Colucci, personally and in her official capacity as Belleair Shore town clerk,

and Rick Colucci, (hereafter “the Belleair Shore defendants”) by and through

their undersigned counsel, and pursuant to Fed. R. Civ. P. 12(b)(6) and move for

an Order dismissing the First Amended Complaint (Dkt. 4) with prejudice. As

grounds thereof, defendants submit the following:

      1.      The plaintiff’s First Amended Complaint (hereafter, “the

Complaint”) alleges that when the Bellaire Beach City Council terminated

plaintiff from her volunteer position on the Belleair Beach Parks and Recreation

Department, plaintiff’s rights under the 1 st and 14th Amendment were violated.

However, plaintiff concedes that the Belleair Shore defendants were not

members of the City Council that voted to terminate plaintiff, were not involved

in the decision to terminate the plaintiff, and otherwise had no power to

terminate plaintiff. Plaintiff’s claims under the 1st and 14th Amendment fail to

state a cause of action as they fail to allege (and cannot allege) these defendants

acted under color of state law. The constitutional claims should therefore be

dismissed with prejudice for failure to state a cause of action.

      2.     Plaintiff’s civil conspiracy claim fails to connect the Belleair Shore

defendants with any specific act or agreement to enter a conspiracy to subject

plaintiff to a tort or civil wrong. Plaintiff alleges generally that the Belleair Shore



                                          2
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 3 of 12 PageID 213




defendants engaged in constitutionally protected activities, such as protesting

and picketing, and fails to allege with particularity an agreement to commit a

tort or civil wrong to further a conspiracy. The conspiracy claim should therefore

be dismissed for failure to state a cause of action.

      3.      Finally, the Complaint connects none of the defendants with specific

wrongs or activities and causes of action. Plaintiff only alleges generally when

she is required to plead with particularity. The Complaint is an impermissible

shotgun pleading and should therefore be dismissed.

I.    THE 1ST AND 14TH AMENDMENT CLAIMS FAIL TO STATE A
      CAUSE OF ACTION AGAINST THE BELLEAIR SHORE
      DEFENDANTS.

      4.      The crux of the plaintiff’s constitutional claims is that plaintiff was

fired from her volunteer position as the chair of the Belleair Beach Parks and

Recreation Department. ¶24-26, 53, 64 of Complaint. Plaintiff concedes that the

termination was voted upon and passed by the Belleair Beach City Council,

“through their powers as council members”. ¶26 of Complaint.

      5.      While plaintiff concedes the termination was effectuated by the

authority of the Belleair Beach City Council, plaintiff has dragged into this

lawsuit the Belleair Shore defendants that did not vote nor had any authority to

vote on the termination. Plaintiff describes the Belleair Shore defendants as:

           • The Town of Belleair Shore, a political subdivision of the state of
             Florida. ¶7 of Complaint.

                                          3
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 4 of 12 PageID 214




           • Barbara Colucci, a resident of Belleair Beach and the town clerk of
             Belleair Shore. ¶11 of Complaint.

           • Rick Colucci, a resident of Belleair Beach. ¶12 of Complaint.

      6.      The Complaint fails to allege that the termination of plaintiff was

under color of state law as to the Belleair Shore defendants as these defendants

had no role in the termination of plaintiff and had no authority to do so. ¶26 of

Complaint. A cause of action under 42 U.S.C. §1983 for a deprivation of

constitutional rights requires the plaintiff to show they suffered a constitutional

deprivation and the defendant acted under color of state law. Wideman v.

Shallowford Cmty. Hosp., Inc., 826 F.2d 1030, 1032 (11th Cir. 1987). The

Supreme Court has defined “acting under color of law” as acting with power

possessed by virtue of the defendant’s employment. West v. Atkins, 108 S.Ct.

2250, 2255 (1988).

      7.      To constitute state action, the deprivation must be caused by

exercising some right or privilege created by the State ... or by a person for whom

the State is responsible,” and “the party charged with the deprivation must be a

person who may fairly be said to be a state actor.” Id.

      8.      The plaintiff fails to allege, and cannot allege, how the Belleair

Shore defendants acted to deprive the plaintiff of her constitutional rights when

the act constituting the alleged constitutional deprivation was not even done by


                                         4
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 5 of 12 PageID 215




these defendants. The Belleair Beach City Council voted to terminate the

plaintiff – the Belleair Shore defendants had no role in the termination. ¶26 of

Complaint.

      9.     The plaintiff has sued two private citizens, Barbara Colucci and

Rick Colucci, for constitutional violations. Nowhere does plaintiff allege these

defendants acted under color of state law. Nor can plaintiff impute the legislative

activities of the Belleair Beach City Council to these defendants. See, Patrick v.

Floyd Medical Center, 201 F.3d 1313, 1315 (11th Cir. 2000) (actions of private

parties can only be considered state action when the state has “insinuated itself into

a position of interdependence” with a private party).

      10.    To the extent the plaintiff has sued Barbara Colucci in her capacity as

town clerk, plaintiff fails to allege, and cannot allege, how the town clerk of Belleair

Shore acted under color of state law to remove plaintiff from her position with

Belleair Beach when this defendant had no role in the vote to remove her. ¶26 of

Complaint.

      11.    Plaintiff’s only mention of the Town of Belleair Shore is to allege it

is a political subdivision of the State of Florida and that Barbara Colucci is its

town clerk. ¶7, 11 of Complaint. Plaintiff fails to allege that the alleged

constitutional deprivation resulted from a custom, policy or practice of the

Town. See, Monell v. Dept. of Social Servs., 98 S.Ct. 2018, 2037 (1978) (to



                                           5
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 6 of 12 PageID 216




establish the liability of a municipality under §1983, plaintiff must show that the

constitutional deprivation resulted from a custom, policy, or practice of the

municipality). Indeed, plaintiff cannot allege a custom, policy or practice of the

Town of Bellaire Shore when the plaintiff was an employee of Belleair Beach

and terminated from her position by the Belleair Beach City Council.

      12.    Plaintiff has failed to state a cause of action for Count I and II of the

First Amended Complaint as to the Belleair Shore defendants. The alleged

constitutional deprivation, the termination of plaintiff from the position as chair

of the Belleair Beach Parks and Recreation Department, resulted from a legal

vote of the Belleair Beach City Council. The Belleair Shore defendants cannot

be liable to plaintiff for state action undertaken by other actors nor does plaintiff

allege these defendants even acted under color of state law. Therefore, Counts I

and II of the First Amended Complaint should be dismissed with prejudice.

II.   PLAINTIFF FAILS TO STATE A CAUSE OF ACTION FOR CIVIL
      CONSPIRACY.

      13.    To establish a prima facie case of conspiracy under § 1983, plaintiff

must allege that the defendants “reached an understanding to violate [her] rights.”

See, Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1283 (11th Cir. 2002)

(quotation and alteration omitted). It is not enough for plaintiff to plead the

conclusory allegation that defendants were a member of a conspiracy. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 556 (2007) (“a bare assertion of conspiracy will not

                                          6
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 7 of 12 PageID 217




suffice.”); Marti v. City of Maplewood, Mo., 57 F.3d 680, 685 (8th Cir. 1995) “[T]he

[appellants] must allege with particularity and specifically demonstrate with material

facts that the defendants reached an agreement.”). Instead, plaintiff must plead facts

to put defendants on notice as to when and how defendants agreed with the other

defendants to violate her rights. Bailey v. Bd. of County Com'rs of Alachua County,

Fla., 956 F.2d 1112, 1122 (11th Cir. 1992) (“the linchpin for conspiracy is

agreement, which presupposes communication”).

      14.    In Count III, the plaintiff makes a scattershot allegation that all the

defendants engaged in a civil conspiracy to deprive plaintiff of her constitutional

rights and otherwise harass and cyberstalk the plaintiff. However, plaintiff

alleges no tort or civil wrong that the alleged conspiracy aimed to accomplish

nor any agreement to pursue such a course of action.

      15.    The alleged wrongs committed by all the defendants to further the

alleged conspiracy include:

             • A letter writing campaign wherein plaintiff’s Intent to Sue letter
               was sent to residents and accurately stating the plaintiff intended
               to sue “the City and Others”. ¶34 of Complaint.

             • Encouraging “political rallies in the name of the Republican
               Party urging people to honk their horns to show support for law
               enforcement.” ¶40, 41 and 43 of Complaint.

             • A post on the social media site, NextDoor, commenting on the
               frivolous nature of the plaintiff’s proposed lawsuit. ¶39 of
               Complaint.


                                          7
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 8 of 12 PageID 218




             • A generalized allegation that residents of Belleair Beach would
               be responsible for damages if plaintiff sued the City of Belleair
               Beach. ¶35, 36 of Complaint.

      16.    None of the foregoing rise to a tort or civil wrong that can be the

foundation of a civil conspiracy. See, Blatt v. Green, Rose, Kahn & Piotrokowski,

456 So. 2d 949, 951 (Fla. 3d DCA 1984) (a cause of action for civil conspiracy exists

“only if the basis for the conspiracy is an independent wrong or tort which would

constitute a cause of action” if the wrong were done by one person). Indeed, all the

activities are constitutionally protected expression. See, Police Dept. of City of

Chicago v. Mosley, 92 S.Ct. 2286, 2292 (U.S. 1972) (picketing involves

expressive conduct within the protection of the First Amendment); O'Donnell v.

Knott, 283 F.Supp.3d 286, 302 (E.D.Pa., 2017) (non-defamatory social media

posts constitutionally protected). In fact, plaintiff does not even allege that any

of the activities rise to the level of a tort or civil wrong – she only alleges the

activities took place.

      17.    Plaintiff makes a generalized allegation that the “defendants

engaged in harassment and cyberstalking of the Plaintiff” without any

description of such actions with any particularity. ¶78 of Complaint. See,

Fullman v. Graddick, 739 F.2d 553, 557 (11th Cir. 1984) (a complaint may be

dismissed because of the conclusory, vague, and general nature of the allegations of

conspiracy); see also, Geidel v. City of Bradenton Beach, 56 F.Supp.2d 1359, 1367


                                         8
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 9 of 12 PageID 219




(M.D.Fla.,1999) (failure of plaintiff to allege, with particularity an agreement

between defendants to violate plaintiffs' civil rights subjects Complaint to dismissal).

      18.    Further, the alleged civil conspiracy appears to be predicated on an

attempt to remove the plaintiff as chair of the Belleair Beach Parks and

Recreation Department:

             Barbara Colucci then conspired with Councilwomen Shirley, Swope,
             Councilman Gattis, and Gunn (hereinafter, the "Conspiracy"), to
             remove the Plaintiff from her position as Chairperson of the Belleair
             Beach Parks and Recreation Board through their powers as council
             members, in retaliation for the Plaintiff speaking against Barbara
             Colucci. ¶26 of Complaint (emphasis added).

             At some point thereafter, Wendy Gattis, Rick Colucci, and Goldman
             also joined the Conspiracy. ¶28 of Complaint (emphasis added).

      19.    While the aim of the conspiracy was to remove the plaintiff as chair

of the Belleair Beach Parks and Recreation Department, the allegations of the

alleged acts to further the conspiracy occurred after the plaintiff had been

removed (the plaintiff does not allege the date she was removed from her

position but the plaintiff’s Intent to Sue letter attached as an exhibit to the

Complaint is dated August 18, 2020). ¶32, 33 of Complaint.

      20.    For example, the plaintiff alleges that a letter was sent to City residents

on September 4, 2020. ¶34 of Complaint. Thereafter, “falsehoods” were spread

regarding the threatened lawsuit. ¶36 of Complaint. The conspirators allegedly

encouraged “harassment” on social medial platforms regarding the lawsuit. ¶39 of



                                           9
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 10 of 12 PageID 220




 Complaint. Following this, political rallies were staged. ¶40 of Complaint. All these

 activities occurred after the plaintiff’s lawyers sent their Notice of Intent to Sue for

 plaintiff’s termination from the Parks and Recreation Department. It is implausible

 they could have been to further a conspiracy that had already accomplished its

 alleged aim.

        21.     The Complaint fails to meet the basic pleading requirements to allege a

 claim for civil conspiracy. Therefore, Count III should be dismissed.

 III.   THE FIRST AMENDED COMPLAINT IS A SHOTGUN PLEADING
        AND SHOULD THEREFORE BE DISMISSED.

        22.     The Belleair Shore defendants adopt and reallege the arguments

 made in Defendants City of Belleair Beach, Glenn Gunn, Jody Shirley, Rita

 Swope, and David Gattis’ Motion for More Definite Statement and Incorporated

 Memorandum of Law (Dkt. 14). The Complaint is an impermissible shotgun

 pleading that violates Fed. R. Civ. P. 8(a) (2) or 10 (b). Weiland v. Palm Beach

 County Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015).

        23.     The Complaint fails to separate each claim for relief into a separate

 count; asserts multiple claims against multiple defendants without specifying

 which of the defendants are responsible for which acts or omissions; and

 incorporates all the general factual allegations into every count. Plaintiff’s

 Complaint is therefore an impermissible shotgun pleading and should be

 dismissed.

                                           10
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 11 of 12 PageID 221




 IV.   THE BELLEAIR SHORE DEFENDANTS ADOPT AND
       REALLEGE THE ARGUMENTS MADE BY DEFENDANTS
       MACARI AND GOLDMAN.

       24.    The Belleair Shore defendants adopt and reallege the arguments

 made by defendant Mark J. Goldman in sections I, II and IV of Defendant, Mark

 J. Goldman’s Motion to Dismiss First Amended Complaint for Damages and for

 Injunctive and Declaratory Relief and Jury Demand or, in the alternative, to Strike

 Punitive Damage Claims for Counts III and IV (Dkt. 25).

       25.    The Belleair Shore defendants adopt and reallege the arguments

 made by defendant Keith Macari in sections I, II, III and IV of Defendant Keith

 Macari’s Motion to Dismiss Plaintiff’s First Amended Complaint with Prejudice

 (Dkt. 23).

       WHEREFORE, defendant Town of Belleair Shore, Barbara A. Colucci,

 personally and in her official capacity as Belleair Shore town clerk, and Rick

 Colucci move for an Order dismissing the First Amended Complaint with

 prejudice.

                   LOCAL RULE 3.01(G) CERTIFICATION

       Undersigned counsel has conferred with counsel for the plaintiff, Gautier
 Kitchen, by telephone on August 13, 2021, and counsel does object to the relief
 requested in this Motion.
                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the August 13, 2021, I electronically filed the
 foregoing with the Clerk of the Court using the CM/ECF system which will send a
 notice of electronic filing to the parties of record.

                                         11
Case 8:21-cv-01490-MSS-JSS Document 33 Filed 08/13/21 Page 12 of 12 PageID 222




                                       /s/ Martin J. Champagne, Jr.
                                    THOMAS P. SCARRITT, JR.
                                    Florida Bar Number: 0378781
                                    MARTIN J. CHAMPAGNE, JR.
                                    Florida Bar Number: 0605921
                                    SCARRITT LAW GROUP, P.A.
                                    1405 West Swann Avenue
                                    Tampa, Florida 33606
                                    Telephone: (813) 258-2300
                                    Facsimile: (813) 258-3242
                                    Attorneys for Defendants Town of Belleair
                                    Shore, Barbara A. Colucci and Rick Colucci




                                      12
